DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed. Applicant’s arguments, see Remarks, filed 12/22/21, with respect to nonstatutory double patenting have been fully considered and are persuasive.  The nonstatutory double patenting of claims 1-24 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/22/21, with respect to 35 U.S.C 112(b) or 35 U.S.C. 112(pre-AIA ) rejection have been fully considered and are persuasive.  The 35 U.S.C 112(b) or 35 U.S.C. 112(pre-AIA ) rejection of claims1-18, 22-23 has been withdrawn. Upon further search, the examiner did not find references that can be combine and teach limitation od claim 1, or 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712